EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated effective as of January 1, 2018
(the “Effective Date”), between EVIO, Inc., an Colorado corporation (the
“Company”), and Albert S. Lustig (“Executive”).

 

RECITALS

 

WHEREAS, the Company desires to employ Executive as President of the Company;

 

WHEREAS, the Company and Executive desire to enter into the Agreement as to the
terms of Executive’s employment by the Company;

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Position/Duties.

 

(a) During the Employment Term (as defined in Section 2 below), Executive shall
serve as the President of the Company. In this capacity Executive shall have the
responsibility set forth on Schedule 1 attached hereto and such other
responsibilities, duties and authorities as may be established from time to time
by the CEO in his or her reasonable discretion. Executive shall report to the
CEO.

 

(b) During the Employment Term, Executive shall devote substantially all of his
business time (excluding periods of vacation and other approved leaves of
absence) to the performance of his duties with the Company; provided the
foregoing shall not prevent Executive from (i) participating in charitable,
civic, educational, professional, community or industry organizations and
activities; (ii) executive’s management of his and his family's personal
investments; or (iii) serving on the board of directors or advisory boards of
other companies so long as such activities do not materially interfere with the
performance of his duties hereunder or create a potential business conflict
thereof as determined in the good faith by the Board of Directors. If at any
time service on any board of directors or advisory board, or participation in
duties listed in i, ii, or iii above, would, in the good faith judgment of the
Board of Directors, conflict with Executive's fiduciary duty to the Company,
Executive shall promptly be notified of perceived conflict and shall have thirty
(30) days to address and cure the perceived conflict. If the perceived conflict
cannot be adequately cured in thirty (30) days, the Executive may be asked to
resign from such other board of directors or advisory board at the Board of
Director’s discretion.

 

(c) Executive further agrees to serve without additional compensation as an
officer and director of any of the Company's subsidiaries or affiliates, as the
same may exist from time to time, and agrees that any amounts received from any
such subsidiary or affiliate may be offset against the amounts due hereunder.

 



  1

   



 

2. Employment Term.

 

Executive's employment under this Agreement (“Employment Term”) shall be for a
term of two (2) years, commencing on the Effective Date and, unless terminated
earlier pursuant to Section 7, ending at 6:00 p.m. PST on the second anniversary
of the Effective Date (the “Original Employment Term”). The Original Employment
Term shall be automatically extended, subject to earlier termination as provided
in Section 7 hereof, for successive additional one (1) year periods (the
“Additional Terms”), unless, at least thirty (30) days prior to the end of the
Original Employment Term or the then Additional Term, the Company or Executive
has notified the other in writing that the Employment Term shall terminate at
the end of the then current term, in accordance with Section 7 below.

 

3. Base Salary.

 

The Company agrees to pay Executive a base salary (the "Base Salary") at an
annual rate of twenty-four thousand dollars ($24,000), payable in accordance
with the regular payroll practices of the Company, but not less frequently than
monthly for the first year of the Employment Term. Executive's Base Salary shall
be fixed for the duration of the agreement unless otherwise increased by the
compensation committee.

 

The company also agree to pay Executive 450,000 shares of EVIO common stock to
be vested in accordance with the following schedule: All shares will be
considered earned in full at time of vesting.

 

Vesting Schedule

Vest Date

Shares to be Vested

1

January 1, 2018

50,000

2

April 1, 2018

50,000

3

July 1, 2018

50,000

4

September 1, 2018

50,000

5

January 1, 2019

62,500

6

April 1, 2019

62,500

7

July 1, 2019

62,500

8

September 1, 2019

62,500

 

The Company may withhold from any and all amounts payable under this Agreement
such foreign, federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

4. Incentive Bonus.

 

(a) Executive Incentive Bonus. (Upon formation of this program and approval of
the Board) Executive shall be eligible to participate in the Company's bonus and
other incentive compensation plans and programs for the Company's senior
executives at a level commensurate with his position. Executive shall have the
opportunity to earn an annual target bonus (the “Annual Bonus”) to be determined
by and measured against objective financial criteria to be determined by the
Board, or a committee thereof, of up to (TBD) percent of Base Salary upon the
Company’s achievement of financial and operating metrics to be annually
determined by the Board, or a committee thereof, and upon recommendation of the
Chief Executive Officer; provided, however, that for the given fiscal year , the
Board shall utilize the same metrics in determining the Annual Bonus that are
applicable to the determination of the Chief Executive Officer’s bonus at a rate
determined by the Board, or a committee thereof, upon recommendation of the
Chief Executive Officer to be appropriate and reasonably commensurate with the
bonus payable to other executives of the Company, and prorated for any partial
period for which such bonuses are calculated during. Such annual incentive
bonuses are payable to the Executive no later than sixty (60) days following the
close of the fiscal year.

 



  2

   



 

5. Employee Benefits.

 

(a) Benefit Plans. Executive shall be entitled to participate in all employee
benefit plans of the Company including, but not limited to, equity, profit
sharing, medical coverage, education, or other retirement or welfare benefits
that the Company has adopted or may adopt, maintain or contribute to for the
benefit of its senior executives at a level commensurate with his position,
subject to satisfying any applicable eligibility requirements.

 

(b) Vacation. The Executive shall be entitled ten (10) days paid vacation
annually during the first three (3) years and fifteen (15) days paid vacation
for each subsequent year of employment. Vacation days during the first three (3)
years shall be accrued at a rate of .83 days per month, and each subsequent year
at 1.25 days per month respectively. Executive shall be permitted five (5)
additional personal/sick days per year. Vacation time may not be carried over
and accrued to the next year. Any unused vacation time or personal/ sick days in
the year of termination shall be paid by the Company upon termination of
Executive’s employment. All vacation dates must be coordinated with and
pre-approved by the CEO (email approval shall be sufficient) in the CEO’s sole
discretion. The five (5) personal/sick days per year refreshes on the first day
of January each year.

 

(c) Holidays. Executive shall be entitled to a full day off on each of the major
state and federal holidays approved by the Company, including, without
limitation, New Year’s Day, President’s Day, Memorial Day, the Fourth of July,
Labor Day, Thanksgiving Day, Christmas Day and any other holidays as designated
in the Employee Handbook.

 

(d) (e) Business and Entertainment Expenses. Upon presentation of appropriate
documentation, Executive shall be reimbursed in accordance with the Company's
expense reimbursement policy for all reasonable and necessary business and
entertainment expenses incurred in connection with the performance of his duties
hereunder, provided that Executive sought approval from the President prior to
the expenses being incurred.

 

6. Termination.

 

(a) This Agreement and your employment hereunder may be terminated by either
party for any reason, provided, however, that when Executive’s employment is
terminated or this Agreement is not renewed:

 



  3

   



 

(i) For Cause, or by Executive for any reason, then the Company shall pay to
Executive the sum of (1) that portion of Executive’s then-current Base Salary
earned but not paid by the Company for services rendered prior to the
Termination Date, (2) expenses incurred by Executive prior to the Termination
Date for which Executive is entitled to payment or reimbursement pursuant to
Section 6(e), and (3) payment for any accrued but unused vacation time or
personal leave. Except for the benefits above, Executive’s employment and this
Agreement in all other respects shall terminate upon the Termination Date, and
the Company shall have no further obligation of any kind to Executive;

 

(ii) Without Cause, then the Company shall pay Executive the amounts provided
for in Section 7(a)(i) and severance in the amount of Executive’s then-current
Base Salary and pro-rated of stock grants as provided for in Section 3 for the
remainder of the Term, provided, however, that the severance payment shall be
less than six (6) months and no more than one (1) year of your then-current Base
Salary and Stock Grant. The severance shall be paid in accordance with the
Company’s normal payroll practices. Except for the benefits above, Executive’s
employment and this Agreement in all other respects shall terminate upon the
Termination Date, and the Company shall have no further obligation of any kind
to Executive;

 

(iii) Upon a Change of Control, then the Company shall use reasonable efforts to
obtain employment for Executive with the surviving entity in the Change of
Control, and to the extent such employment cannot be secured, the Company shall
pay Executive the payments provided for in paragraph 7(a)(i) and severance in
the amount of four (4) weeks of Executive’s then-current Base Salary pro-rated
stock grant as as provided in Section 3 multiplied by (2) the number of full
years that Executive has been employed by the Company as of the termination
date, up to a maximum amount of six (6) months of Executive’s then-current Base
Salary. The severance shall be paid in accordance with the Company’s normal
payroll practices. Except for the benefits above, Executive’s employment and
this Agreement in all other respects shall terminate upon the Termination Date,
and the Company shall have no further obligation of any kind to Executive;

 

(iv) Immediately upon the death of Executive; or

 

(v) Upon thirty (30) days' notice to Executive in the event that Executive has
been unable to substantially perform his duties under this Agreement for an
aggregate of 180 days (including weekends and holidays) in any 365-day period,
with or without reasonable accommodations as defined (and if required) by
applicable state and federal disability laws, as the result of Executive's
incapacity due to physical or mental impairment, and within thirty (30) days of
receipt of such notice, Executive shall not have returned to the full-time,
continuing performance of her duties hereunder. The existence or nonexistence of
a Disability shall be determined by an independent physician selected by the
Company and reasonably acceptable to the Executive. If disability is contested,
the existence or nonexistence of a Disability shall be determined by a second
independent physician selected by the Executive and reasonably acceptable to the
Company.

 



  4

   



 

(b) Any termination by the Company shall be communicated by written notice of
termination to you. Any termination by you shall be communicated by written
notice of termination to the Company.

 

(c) Notwithstanding anything to the contrary herein, Sections 7(a)(i), (ii) or
(iii), as applicable, shall survive termination or expiration of this Agreement.

 

(d) For purposes of this Agreement, the following definitions shall be
applicable to the terms set forth below:

 

(i) “Cause” means (1) any material breach by you of any of the covenants or
obligations hereunder, (2) neglect of your duties hereunder, (3) any act by you
contrary to the interests of the Company or act of misconduct or insubordination
by you; (4) any misappropriation or embezzlement by you of the property of the
Company; (5) any conviction of or plea of nolo contendere by you to a felony;
(6) the commission by you of any act of fraud, dishonesty, misrepresentation, or
act of moral turpitude, regardless of whether committed in connection with the
Company’s business; (7) your repeated or habitual unexcused absences; or (8)
your refusal to accept lawful directions of the Board or the EVIO Board or other
disobedience or material breach of any of the Company’s rules, instructions or
orders, in each case, as determined in the reasonable discretion of the
Company’s Board.

 

(ii) “Change in Control” means any transaction or occurrence (or series of
transactions or occurrences) that results, at any time, in (1) the current
owners of the Company (the “Pre-Transaction Owners”), owning, in the aggregate,
whether directly or indirectly, twenty percent (20%) or less of the issued and
outstanding equity of the Company, on a fully diluted basis, immediately
following the occurrence of such transaction or occurrence, or (2) a
consolidation, reorganization, merger, sale of all or any substantial portion of
the assets of the Company or other business combination of the Company with or
into any other entity if, after such transaction, the Pre-Transaction Owners
own, in the aggregate, directly or indirectly, twenty percent (20%) or less of
the issued and outstanding equity of the surviving entity in such transaction,
on a fully diluted basis, or, in the case of a sale of assets, is the sale of
all or substantially all of the assets of the Company to person(s) other than
the Pre-Transaction Owners or to an entity owned, directly or indirectly, by
person(s) other than the Pre-Transaction Owners.

 

7. Consequences of Termination.

 

Any termination payments made and benefits provided under this Agreement to
Executive shall be in lieu of any termination or severance payments or benefits
for which Executive may be eligible under any of the plans, policies or programs
of the Company or its affiliates. No termination payments shall be payable
hereunder until Executive shall have returned to the Company all Company
property used by Executive including without limitation any automobile, computer
or laptop, cell phone, or similar device. Subject to Section 9, the following
amounts and benefits shall be due to Executive.

 



  5

   



 

(a) Disability. Upon such termination, the Company shall pay or provide
Executive (i) any unpaid Base Salary inclusive of profit sharing for a period of
six months or the completion of the employment agreement (which-ever occurs
first),; (ii) any unpaid bonus earned with respect to any fiscal year ending on
or preceding the date of termination; (iii) reimbursement for any unreimbursed
expenses incurred through the date of termination; and (iv) all other payments,
benefits or fringe benefits to which Executive may be entitled under the terms
of any applicable compensation arrangement or benefit, equity or fringe benefit
plan or program or grant or this Agreement (collectively, "Accrued Amounts").
The company retains the right to purchase key-man insurance on the executive to
off-set this financial obligation at no cost to the Executive.

 

(b) Death. In the event the Employment Term ends on account of Executive's
death, Executive's estate shall be entitled to same benefits as described in
Section 8(a) disability.

 

(c) Medical Insurance, in the event of termination for without cause, disability
or death, subject to Executive's continued copayment of premiums, continued
participation for three (3) months in all health and welfare plans which cover
Executive (and eligible dependents) upon the same terms and conditions (except
for the requirements of Executive's continued employment) in effect on the date
of termination. Executive shall use good faith and reasonable efforts to find
and secure new employment, if applicable, after any such termination. To the
extent such coverage cannot be provided under the Company's health or welfare
plans without jeopardizing the tax status of such plans, for underwriting
reasons or because of the tax impact on Executive, the Company shall pay
Executive an amount equal to the amount the Company would have paid for such
benefits on behalf of Executive if the benefits were provided to him as an
employee. The continuation of health benefits under this subsection shall reduce
and count against Executive's rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA").

 

(d) Amounts Payable. The Company reserves the right to set off against amounts
payable to Executive hereunder any amounts owed by Executive to the Company.

 

8. Restrictive Covenants.

 

(a) Confidentiality. Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of Executive's assigned duties and for the benefit of the Company,
either during the Employment Term or at any time thereafter, any nonpublic
proprietary or confidential information, knowledge or data relating to the
Company or any of its subsidiaries or affiliates that has been obtained by
Executive during Executive's employment by the Company. For purposes of this
Agreement, non-public proprietary information means information proprietary to
the Company that is not generally known (including any “trade secret” within the
meaning of the Economic Espionage Act of 1996, Title 18 USC §1839) about the
Company's customers, products, services, personnel, pricing, sales strategy,
technology, methods, processes, research, development, finances, systems,
techniques, accounting, purchasing and plans. All information disclosed to
Executive or to which he obtains access, whether originated by him or by others,
during the period that Executive is an employee of the Company (such period
being referred to as the “Employment Period”) (whether prior to the Effective
Date or thereafter), shall be presumed to be non-public proprietary information
if it is so treated by the Company or if Executive has a reasonable basis to
believe it to be such. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to Executive; (ii) becomes known to
the public subsequent to disclosure to Executive through no wrongful act of
Executive or any representative of Executive; or (iii) Executive is required to
disclose by applicable law, regulation or legal process (provided that Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, Executive's obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

 



  6

   



 

(b) Non-solicitation. During the Employment Term and for the one year period
thereafter, Executive shall not, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce (i) any employee of or consultant to the Company or any
of its subsidiaries or affiliates to leave such employment or engagement in
order to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or knowingly
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying or hiring any such employee or (ii) any customer
of the Company or any of its subsidiaries or affiliates to purchase goods or
services then sold by the Company or any of its subsidiaries or affiliates from
another person, firm, corporation or other entity or assist or aid any other
persons or entity in identifying or soliciting any such customer.

 

(c) Noncompetition. Executive acknowledges that he performs services of a unique
nature for the Company that are irreplaceable, and that his performance of such
services to a competing business will result in irreparable harm to the Company.
Accordingly, during the Employment Term and for the one year period thereafter,
Executive shall not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business of the same type as any business in which the Company or any of its
subsidiaries or affiliates is engaged on the date of termination or in which
they have proposed, on or prior to such date, to be engaged in on or after such
date, in any locale of any country in which the Company or its subsidiaries
conducts business. This Section 9(c) shall not prevent Executive from owning not
more than one percent of the total shares of all classes of stock outstanding of
any publicly held entity engaged in such business, nor will it restrict
Executive from rendering services to charitable organizations, as such term is
defined in Section 501(c) of the Internal Revenue Code of 1986, as amended.

 

(d) Nondisparagment. Neither Executive nor the Company (for purposes hereof, the
Company shall mean the Company together with its executive officers and
directors and not any other employees) shall make any public statements that
disparage the other party, or in the case of the Company, its respective
subsidiaries, affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, statements made in the course of sworn testimony
in administrative, judicial or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings) shall not be
subject to this Section 9(d).

 



  7

   



 

(e) Equitable Relief and Other Remedies. Executive acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of this Section 9 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(f) Reformation. If it is determined by a court of competent jurisdiction in any
state or other jurisdiction that any restriction in this Section 9 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state or jurisdiction, it is the intention of the parties that such restriction
may be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state or jurisdiction.

 

(g) Survival of Provisions. The obligations contained in this Section 9 shall
survive the termination or expiration of Executive's employment with the Company
and shall be fully enforceable thereafter.

 

9. Intellectual Property.

 

(a) Assignment of Inventions and Works Limitation of Assignment in Certain
Cases. Executive acknowledges that Executive will exercise Executive’s inventive
and creative abilities for the benefit of the Company. Executive therefore
assigns and transfers to the Company Executive’s entire right, title and
interest in and to all Inventions. Executive agrees that all such Inventions are
the sole property of the Company. For purposes of this Agreement, “Inventions”
shall include but not be limited to all ideas, improvements, designs and
discoveries whether or not patentable and whether or not reduced to practice,
made or conceived by Executive (whether made solely by Executive or jointly with
others) which relate in any manner to the business, work or research and
development of the Company, its subsidiaries or affiliates, or result from and
are suggested by any task assigned to Executive or any work performed by
Executive for or on behalf of the Company, its predecessors in interest or any
related entity. The foregoing definition does not however, include an Invention
for which no equipment, supplies, facility, or confidential information of the
Company was used and that was developed entirely on Executive’s own time and
that (i) does not directly relate to the Company’s business, research or
development, or (ii) does not result from any work performed by Executive for
the Company.

 



  8

   



 

Executive agrees that all Works are the sole property of the Company, and shall,
to the extent possible, be considered works made for hire for Company within the
meaning of Title 17 of the United States Code. If for any reason any Work is not
deemed to be a work made for hire, then Executive assigns and transfers to the
Company Executive’s entire right, title and interest in and to such Work, and
Executive further waives all of his rights under the United States Copyright Act
and under any other country’s copyright law, including any rights provided in 17
U.S.C. §§ 106 and 106A, for any and all purposes for which such Work and any
derivative works thereof may be used, and any rights of attribution and
integrity or any other “moral rights of authors” with respect to such Work and
any derivative works thereof and any uses thereof to the full extent now or
hereafter permitted by the laws of the United States of America or the laws of
any other country. For purposes of this Agreement, “Works” shall include but not
be limited to all copyrightable works created by Executive (whether solely by
Executive or jointly with others) during the Employment Period, or any time
thereafter, which relate in any manner to the business, work or research and
development of the Company, its subsidiaries or affiliates, or result from and
are suggested by any task assigned to Executive or any work performed by
Executive for or on behalf of the Company, its subsidiaries or affiliates. If
any such assignment is invalid or ineffective for any reason, then Executive
hereby grants Company a perpetual, royalty-free, non-exclusive, worldwide
license to fully exploit any intellectual property or propriety rights in such
Inventions and Works and any patents and copyrights (or other intellectual
property or propriety registrations or applications) resulting there from.

 

(b) Disclosure of Inventions, Works and Patents. Executive agrees that in
connection with any Invention or Work:

 

(i) Executive will disclose such Invention promptly in writing to the President,
Chief Executive Officer or Board of the Company, in order to permit the Company
to claim rights to which it may be entitled under this Agreement. Such
disclosure shall be received in confidence by the Company or the Board.

 

(ii) Executive will, at the Company’s request, promptly execute a written
assignment of title to the Company for any Invention required to be assigned by
this Article (“Assignable Invention”), and Executive will preserve any such
Assignable Invention as confidential information of the Company.

 

(iii) Executive will give to the relevant contact person at the Company a copy
of such Work. Executive will, at the Company’s request, promptly execute a
written assignment of title to the Company for any such Work.

 

(iv) Upon request, Executive agrees to assist the Company or its nominee (at its
expense) during and at any time subsequent to the Employment Period in every
reasonable way to obtain for its own benefit patents and copyrights for such
Assignable Inventions and such Works in any and all countries, which Inventions
and Works shall be and remain the sole and exclusive property of the Company or
its nominee whether or not patented or copyrighted. Executive agrees to execute
such papers and perform such lawful acts as the Company deems to be necessary to
allow it to exercise all right, title and interest in such patents and
copyrights.

 

(c) Execution of Documents. In connection with this Section 10, Executive
further agrees to execute, acknowledge and deliver to the Company or its nominee
upon request (at its expense) all such documents, including applications for
patents and copyrights and assignments of inventions, patents and copyrights to
be issued therefore, as the Company may determine necessary or desirable to
apply for and obtain letters, patents and copyrights on such Assignable
Inventions and such Works in any and all countries and/or to protect the
interest of the Company or its nominee in such inventions, such Works, patents
and copyrights, and to vest title thereto in the Company, or its nominee.

 



  9

   



 

(d) Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions and Works made or created by Executive
(in the form of notes, sketches, drawings and other typical forms), which
records shall be available to and remain the sole property of the Company at all
times.

 

(e) Prior Inventions and Works. It is understood that all Inventions and Works,
if any, patented or unpatented, copyrighted, or uncopyrighted, which Executive
made prior to the Executive’s first day as an employee of or consultant or
contractor to the Company, its predecessors in interest or any related entity
(and which have not been otherwise assigned or transferred to the Company) are
excluded from the scope of this Agreement. To preclude any possible uncertainty,
Executive has set forth on Schedule 9 attached hereto a complete list of all
Executive’s prior Inventions and Works. Executive represents and covenants that
the list is complete and that, if no items are on the list, Executive has no
such prior Inventions or Works. Executive agrees to notify the Company in
writing before Executive makes any disclosure or performs any work on behalf of
the Company which appears to threaten or conflict with proprietary rights
Executive claims in any Invention, Work, or idea. In the event of Executive’s
failure to give such notice, Executive agrees that Executive will make no claim
against the Company with respect to any such Inventions, Works, or ideas.

 

(f) Trade Secrets and Intellectual Property of Others. Executive represents that
Executive’s performance of all the terms of this Agreement does not and will not
breach any noncompetition or non-solicitation agreement, or any agreement to
keep proprietary information, knowledge or data acquired by Executive in
confidence or in trust prior to the Employment Period, and Executive will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or other
person. Executive agrees not to enter into any agreement either written or oral
in conflict herewith.

 

(g) Noninfringement. Executive represents that the work product that Executive
provides to the Company, including the Inventions and the Works, and Company’s
use thereof in their indented manner: (a) to the best of Executive’s knowledge,
do not and will not infringe or violate the copyright or trade secret rights of
any other party; and (b) to the best of Executive’s knowledge, do not and will
not infringe or violate the actual or prospective patent or trademark rights of
any other party. If at any time during or after the Employment Period, Executive
has reason to believe that the foregoing representation is no longer true, then
Executive shall promptly inform Company of such belief and the reasons therefor.

 

(h) Other Obligations. Executive acknowledges that the Company from time to time
may have agreements with other persons or with the U.S. Government or
governments of other countries, or agencies thereof, which impose legal
obligations or restrictions on the Company regarding inventions made during the
course of work thereunder or regarding the confidential nature of such work.
Executive agrees to be bound by all such legal obligations and restrictions and
to take all action necessary to discharge the obligations of the Company
thereunder.

 



  10

   



 

10. Assignments.

 

(a) This Agreement is personal to each of the parties hereto. Except as provided
in Section 11(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.

 

(b) The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company, provided the
Company shall require such successor to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

11. Notice.

 

Except as otherwise provided herein, for the purpose of this Agreement, notices
and all other communications provided for herein shall be in writing and shall
be deemed to have been duly given when delivered, if personally delivered or
delivered by electronic mail or facsimile, one day after timely delivery to a
nationally recognized commercial overnight carrier, or three (3) days after
being mailed by United States certified mail, return receipt requested, postage
prepaid, addressed to the addresses set forth below or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt:

 

If to Executive:

 

___________________

 

___________________

 

___________________

 

If to the Company:

 

c/o EVIO Inc..

871 Coronado Center Drive, Suite 200

Henderson, NV 89052

 

12. Section Headings; Inconsistency.

 

The section headings used in this Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement.

 



  11

   



 

13. Severability.

 

The provisions of this Agreement shall be deemed severable and the invalidity of
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

14. Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

15. Indemnification.

 

The Company hereby agrees to indemnify Executive and hold him harmless to the
fullest extent permitted by law and under the bylaws of the Company against and
in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorney's fees), losses, and
damages resulting from Executive's good faith performance of his duties and
obligations with the Company.

 

16. Governing Law and Venue.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Oregon, without regard to its
conflicts of law principles. Each party to this Agreement consents to the
jurisdiction over it of the courts of the State of Oregon and agrees that any
personal service of process may be made by registered or certified mail to the
notice address as set forth in Section 11 hereof, and as the same may be changed
from time to time as provided therein.

 

17. Arbitration.

 

The parties agree to use good faith negotiation to resolve any dispute, claim,
or controversy that may arise under or relate to this Agreement or to a breach
of this Agreement. The parties acknowledge that mediation usually helps parties
to settle their dispute. Therefore, any party may propose mediation whenever
appropriate through either of the organizations named above or any other
mediation process or mediator as the parties may agree upon. In the event that
the parties are not able to resolve any dispute, claim, or controversy by
negotiation or mediation, any such dispute, claim, or controversy shall be
settled by binding arbitration which shall be conducted in Clark County, Nevada,
in accordance with the then effective arbitration rules of (and by filing a
claim with) Arbitration Service of Portland, Inc., and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The prevailing party, as determined by the arbitration, shall be
entitled to an award of attorney fees, costs and expenses.

 



  12

   



 

18. Miscellaneous.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement together with all schedules hereto sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.

 

19. Survival. The provisions of Sections 6, 8, 9, 15, and 17 shall survive
termination of this Agreement for whatever reason.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY

 

EVIO, Inc.

 

_______________________________

 

By: ___________________________

 

Its: ____________________________

 

EXECUTIVE

 

Albert S. Lustig

 

_______________________________

 



  13

   



 

Schedule 1

 

Duties

 

Job Description – EVIO President

 

Reporting to the CEO, the President is responsible for recruiting, retaining,
training, managing and motivating sales team to maximize revenue for our
cannabis operations, primarily testing, and also for advisory services,
nationwide. The president will work closely with the CEO and COO to ensure
efficient operations, and provide recommendations for operational improvements
based on customer needs, and promote our services to customers and shareholders
at tradeshows, conferences, and in the media.

 

Responsibilities:

 

Define and Implement Sales Processes:

 



 

· Define sales processes that drive desired sales outcomes and identify
improvements where and when required

 

 

 

 

· Monitor the revenue pipeline and leads, adjusting as necessary to create
sustainable growth

 

 

 

 

· Establish both short-term results and long-term strategy, including revenue
forecasting

 

 

 

 

· Monitor the strategies and processes across the revenue cycle from customer
acquisition to engagement to success

 

 

 

 

· Develop and implement robust sales management processes – pipeline, CRM,
account planning, proposals, services agreements, and forecasts

 

 

 

 

· Train salesforce to manage customer expectations and contribute to a high
level of customer satisfaction

 

 

 

 

· Drive a “lean startup” style environment of constant experimentation and
learning



 

Salesforce Management:

 



 

· Define optimal sales force structure

 

 

 

 

· Recruit, develop, and manage the sales teams, operations and resources to
deliver profitable growth within budget

 

 

 

 

· Define and coordinate sales training programs that enable staff to achieve
their potential and support company sales objectives.

 

 

 

 

· Define and oversee sales staff compensation and incentive programs that
motivate the sales team to achieve their sales targets

 

 

 

 

· Create a culture of success and ongoing business and goal achievement

 

 

 

 

· Provide support to the sales team to prospect and close key target clients



 



  14

   



 

Support Corporate Growth

 



 

· Develop plans and growth strategies with the executive team and board of
directors

 

 

 

 

· Work with CEO to be a promotor for the company. Attending and speaking at
tradeshows and conferences, developing corporate communications, handling
shareholder inquiries.

 

 

 

 

· Seeks out opportunities to improve organizational operations and shift
organizational philosophy to integrate departments and programs to function as a
strong, cohesive operation.

 

 

 

 

· Manage and grow key national accounts and develop relationships with top
clients.

 

 

 

 

· Work closely with the marketing function to recommend and establish
multi-channel sales methods.

 

 

 

 

· Provide strategic leadership for brand architecture and positioning

 

 

 

 

· Work with COO to monitor customer, market and competitor activity and provide
recommendations to improve competitive positioning

 

 

 

 

· Travel for in-person meetings with customers and partners and to develop key
relationships

 

 

 

 

· Work with laboratory operational staff to balance customer demand with lab
capability, and set customer and salesforce expectations.



 



  15

   



 

Schedule 9

 

Intellectual Property

 

Executive has indicated on this Exhibit all Inventions and Works (as defined in
the Employment Agreement) in which Executive owned any right or interest prior
to time Executive became an employee of the Corporation. Executive agrees that
any present or future Inventions or Works not listed in this Appendix are
subject to assignment under the attached Employment Agreement.

 

 



 16



 